UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7574



EUGENE NESBITT, JR.,

                                               Plaintiff - Appellant,

          versus


MICHAEL G. BERG,

                                                Defendant - Appellee,


PARRIS   N.   GLENDENING;     MARTIN   O’MALLEY;
EDWARD T. NORRIS,

                                                           Defendants.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-01605-WMN)


Submitted:   March 29, 2007                 Decided:   April 4, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Nesbitt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eugene Nesbitt, Jr. appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Nesbitt v.

Berg, No. 1:06-cv-01605-WMN (D. Md. Aug. 30, 2006).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -